Dismissed and Memorandum Opinion filed September 30,
2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00641-CV
____________
 
MARGO BROCK, Appellant
 
V.
 
GALVESTON HOUSING AUTHORITY, Appellee
 

 
On Appeal from the County Court at Law
No. 3
Galveston County, Texas
Trial Court Cause No. 63,080
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed July 7, 2010.  Appellant
filed a timely motion for new trial.  The notice of appeal was filed on July 2,
2010.  To date, our records show that appellant has neither established
indigence nor paid the $175.00 appellate filing fee.  See Tex. R. App.
P. 5 (requiring payment of fees
in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for establishing indigence); see
also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007)
(listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same). 
On September 2, 2010, this court ordered appellant to pay the
appellate filing fee on or before September 13, 2010, or the appeal would be
dismissed.  Appellant has not paid the appellate filing fee.  Accordingly, the
appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
 
Panel consists of Justices
Anderson, Frost, and Brown.